Citation Nr: 1519563	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-13 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for tinnitus and bilateral hearing loss were initially on appeal.  In a May 2008 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made in the May 2008 rating decision, including the schedular rating or effective date assigned by the RO.  Therefore, these matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran, through his representative, requested a video conference hearing.  The claims file must be remanded to the AOJ so that a video conference hearing may be scheduled.  38 C.F.R. §§ 19.9, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the earliest available opportunity.  In August 2010, November 2011, and March 2015, the Veteran informed the AOJ that he lives in New York during the warmer months and in Florida during the colder months.  If possible, his living arrangements should be taken into consideration when scheduling his hearing.  The AOJ should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




